Citation Nr: 0019292	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-02 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) for the cost of unauthorized medical 
services provided in connection with the veteran's 
hospitalization and treatment at the St. Anthony's Hospital-
Central from March 2 to March 4, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to December 
1993.

This matter comes before the Board of Veterans' Appeals on 
appeal from a June 1997 decision letter by the VA Medical 
Center (VAMC) in Denver, Colorado.  In that decision, the 
VAMC denied the veteran's claim seeking reimbursement or 
payment for the cost of unauthorized medical services 
provided in connection with the veteran's hospitalization and 
treatment at the St. Anthony's Hospital-Central from March 2 
to March 4, 1997, on the basis that a VA facility was 
feasibly available for the veteran's treatment.


REMAND

The veteran has service connection for status post inferior 
myocardial infarction, arteriosclerotic cardiovascular 
disease with angina, evaluated as 60 percent disabling.  He 
has been granted a total rating for compensation purposes 
based on individual unemployability.

In this particular case, the question of the availability of 
VA hospitalization in March 1997 has an important bearing on 
the issue.  The record discloses that the veteran was 
admitted to St. Anthony Hospital-Central on March 2, 1997 
through March 4, 1997, on transfer from an emergency room in 
Leadville after receiving TPA for an acute inferior 
myocardial infarction.  During his videoconference hearing in 
June 2000, the veteran testified that he had a heart attack 
in a motel room; that he was taken by ambulance to an 
emergency room in Leadville; and that he was subsequently 
flown by helicopter, i.e., a "Flight for Life," to St. 
Anthony Hospital-Central in Denver, Colorado.  He related 
that the "Flight for Life" attendants asked him where he 
needed to go; and that he replied to a VA hospital, since he 
is a veteran with a service-connected disability.  He stated 
that the attendants told him that the VAMC in Denver was not 
equipped to accept helicopter transports, and that he would 
be taken to St. Anthony Hospital-Central.  He further 
testified to the effect that he was told by personnel 
affiliated with the VA Medical Center that no VA hospitals 
were equipped to accept patients that were being transported 
by helicopter.

At the time of the hospitalization the veteran was in the 
town of Leadville, Colorado, which is reportedly located in 
the mountains.  There is a VA Medical Center in Denver, 
Colorado.  St. Anthony's Hospital-Central is also located in 
Denver, approximately 150 to 200 miles from Leadville, 
Colorado.  There is no indication in the record of the 
approximate distance in which the VA Medical Center in Denver 
is from the town of Leadville.  In any event, the fact that a 
VA medical center is located in the same city as the private 
hospital is insufficient to address the issue of whether a VA 
facility was "available" to provide the required medical 
care.  See Cotton v. Brown, 7 Vet. App. 325, 327-328 (1995).

In the Statement of the Case (SOC), dated February 1998, the 
originating agency indicates that the veteran's claims folder 
was reviewed on at least two occasions, and that the second 
review was conducted by Dr. T.M., Associate Chief of Staff 
for Ambulatory Care, VAMC at Denver, in August 1997.  The 
originating agency noted that following Dr. M's review, he 
upheld the initial decision to approve only the emergency 
room portion of the veteran's medical care, and to disallow 
the remaining period of hospitalization (provided by the St. 
Anthony Hospital-Central) because a VA facility was feasibly 
available to provide the required care.  However, the claims 
folder does not contain a copy of this pertinent evidence, 
including the actual report of the medical opinion provided 
by Dr. M. in August 1997.  Further, the Board is unable to 
ascertain from a reading of the February 1998 SOC, whether 
Dr. M., within the content of his opinion, addressed the 
availability issue in terms of the mode transportation used 
in connection with the March 1997 hospitalization.

Further development of the record is required here.  
Accordingly, the case is REMANDED to the RO for the following 
action:

The originating agency is requested to 
associate with the claims folders a copy 
of the report pertaining the review of 
the claims folder on June 6, 1997, and a 
copy of the report prepared by Dr. M., 
Associate Chief of Staff for Ambulatory 
Care, VAMC at Denver, on August 5, 1997.  
Specifically, the Chief of Staff for 
Ambulatory Care at the VA hospital in 
Denver, Colorado or his/her designee, 
should prepare a report which addresses 
the following questions: (1) Whether 
based on a review of the reports from the 
emergency room treatment in Leadville and 
from the St. Anthony's Hospital-Central, 
he/she concurs that a "Flight for Life" 
helicopter transfer was required due to 
such factors as the urgent nature of the 
veteran's medical condition, and the 
length of delay that would have been 
required to obtain the necessary medical 
care at the time of March 1997 
hospitalization.  (2)  Whether the VA 
Medical Center in Denver, Colorado was 
equipped to accept helicopters.  (3) If 
the answer to question number (2) is in 
the negative, the name and location of 
the nearest VA hospital that could have 
accepted the helicopter in March 1997, 
and whether the veteran could have been 
safely transported to that facility in 
view of his medical condition at the time 
of his admission to St. Anthony Hospital-
Central.  (4) Once the helicopter landed 
at the St. Anthony Hospital-Central, 
could the veteran have been safely 
transferred by any other mode of 
transportation to a VA facility, taking 
into consideration the urgency of the 
veteran's medical condition at time of 
his admission to the St. Anthony 
Hospital-Central, and the length of any 
delay that would have been required to 
obtain the necessary medical care from 
that VA facility.

When the above development has been completed, the 
originating agency should review the remanded issue.  In the 
event the remanded issues is not allowed, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond.  Thereafter, the case should then be returned to 
the Board for further appellate consideration.  The purpose 
of this Remand is to procure clarifying data.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




